FIGINAL                                           05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 18-0597



                                        DA 18-0597


 STATE OF MONTANA,
                                                                         MAY 10 2022
             Plaintiff and Appellee,                                   BC3Wen Greenwood
                                                                          of Supreme Court
                                                                             r-0 Montana


       v.                                                            ORDER

 VAUGHN DAVID JAMES,

             Defendant and Appellant.


       Following this Court's stay of appeal and remand to the District Court for additional
rulings, Appellant Vaughn David James filed his opening brief in this matter on October
25, 2021. The State's Brief in Response presently is due May 25, 2022.
       The State now moves to strike Appellant's Appendices C, D, E, and G. Each is a
document from a separate case, State v. Noel, Montana Twentieth Judicial District Court,
Sanders County Cause No. DC-16-51. Ms. Noel is the victim of the offense with which
James was charged. The appendices relate to James's argument that the District Court
erred in excluding evidence about Noel's charges in Sanders County, which James argued
was relevant to prove Noel's motive to fabricate a sexual assault claim against him to
excuse her bond violations and to garner a lenient sentence in her own criminal case. The
State objects to this Court's consideration of those documents because they were not in the
District Court record in James's case and are not part of the record on appeal. The motion
requests that the Court also strike references in the Opening Brief to these appendices and
to related information from the proceedings against Noel, none of which was before the
District Court in this rnatter when it rnade the rulings challenged on appeal.
       The State represents that counsel for the Appellant was contacted about the motion
to strike and objects. Appellant, however, has filed no response.
       Upon consideration, the Court concludes that the motion is well taken.
M. R. App. P. 8(1) defines the record on appeal as "the original papers and exhibits filed
in the district court, the transcript of proceedings, if any, and a certified copy of the docket
entries prepared by the clerk of the district court," in addition to a copy of any challenged
jury instruction. "Parties on appeal are bound by the record." Brunette v. State, 2016 MT
128, ¶ 16, 383 Mont. 458, 372 P.3d 476 (quoting State v. MacKinnon, 1998 MT 78, ¶ 15,
288 Mont. 329, 957 P.2d 23). This Court's review will be based on evidence that was
before the District Court when it made its rulings.
       IT IS THEREFORE ORDERED that the State's motion is GRANTED. Appendices
C, D, E, and G to Appellant's Opening Brief are hereby stricken, and the Court will
disregard any factual statements or arguments in the Appellant's brief that reference or rely
on them.
       The Clerk is directed to notify all counsel of record of the entry of this Order.
                        `)ta..
       DATED this 16 day of May, 2022.



                                                                  Chief Justice




                                                                    Justices